ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 12/3/2021, in pages 8, with respect to Claim 1 have been fully considered and are persuasive.  
Amendment to Claims 1 and 6-9 overcomes 112(b) rejections. 
Amendment to Abstract overcomes objection to the specification

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed ““(c) transferring in a sequence of bursts the range bin data for the first chirp from the local storage memory to a remote burst access memory where the range bin data is arranged in a grid pattern, the grid pattern comprising data filled rows containing two or more unique range bins of data for the first chirp held in a continuous strip of the remote burst access memory, the data filled rows being separated vertically from adjacent data filled rows by multiple rows which do not contain any bursts of range data associated with the first chirp”, “(e) repeating step (c) after the range bin data for each subsequent chirp has been stored in the local storage memory so as to transfer in a sequence of bursts the range bin data for each subsequent chirp of data from the local storage memory to the remote burst access memory where the data is arranged in the same grid pattern used for step (c) but offset vertically by one or more rows to fit within the rows in a column that have not been written with range bin data for any previously processed chirp in the cycle,  (f) transferring from the remote burst access memory into the local storage memory, in one or more bursts, at least one continuous vertical block of range bin data from the remote block that has a length equal to the number of different range bins”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-111 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-11 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:
Rao et al. (US 2017/0363711 A1) discloses FMCW radar signal processing (para 10, Figs. 1-2); the radar system portion 100 includes an analog block 110 that represents the respective analog front end components (antenna(s) (para 21); radar data received at multiple antennas (or more generically multiple channels). The range FFT data for multiple antennas across multiple chirps in a frame are computed and transferred (para 41); HWA 125 providing a FFT Engine for radar signal processing including performing a plurality of FFT calculation or computations (para 16);  MEM (Fig. 2); an external memory block 140 comprises a memory external to the HWA 125 for transferring data in chunks (blocks) between the ADC buffers 120 as well the output buffers 130 and the external memory 140 (para 24), the use of burst access memories is well known in the art; method of FMCW radar signal processing, implicit feature of a FMCW radar (para 37). Rao et al. (‘711) states (para 38-41) that the processing is done for one chirp and the antenna and then repeated for all the multiple antennas and multiple chirps; given the fact that the chirps for multiple antennas are received simultaneously, it is obvious for the skilled person that the loop is processed as in claim 1. Moreover, Rao et al. (‘711) indicates the possibility of FFT streaming the processing of the antennas (para 51). Rao et al. (‘711), (para 42-46) discloses a transfer of blocks including one or more range gates and multiple chirps in a frame; furthermore, implicitly, data for multiple antennas must be transferred, since it is necessary for the summation across antennas in (para 44).The subject matter of independent claim 1 differs from the disclosure of Rao et al. (‘711) by the structure of the grid pattern.
Nugraha et al. (US 2016/0282458 A1) discloses a radar using multiple receive antennas (para 28) and FFT processing to determine range, velocity and azimuth angle (para 32). The disclosed apparatus has a remote memory (Fig. 3, “Memory”); (para 38); (para 44: a local memory); (Fig. 3 “input Buffer” and “Output Buffer”); (para 39); (para 42); (para 44]) and performs burst access to memory (para 52); (para 53). Nugraha et al. (‘458) indicates the problem of scattered access to memory and the advantage of 
Ygnace et al. (US 2018/0045810 A1) is from the technical field of radar applications such as car applications (para 2); (para 3) using radars with multiple antennas (para 16) and multidimensional FFT processing to determine range, velocity and azimuth angle (para 20); (para 41). The apparatus has a processing unit (Fig. 2, “Processing stage”); (para 34: local memory); (Fig. 2, “input Buffer” and “Output Buffer”); (para 42). Ygnace et al. (‘810) discloses the use of precision changes prior to and/or after FFT calculation (para 32) while lower precision (and thus less storage consumption) in the memory (para 33). Ygnace et al. (‘810) does not provide any indication whatsoever that could lead the skilled person to implement a memory arrangement having features a) and b) of claim 1 of instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jansen et al. (US 2015/0346321 A1) is from the technical field automotive radar systems using multidimensional FFT processing [para 4]; [para 31]; [Fig. 5] and two levels of memory [Fig. 2, “L1 Memory”, “L2 Memory”]; [para 45]; [para 46]. In one embodiment it discloses compression after FFT operation and transposition prior to storage [para 46]; [para 51] in a format able to handle multiple precisions [para 30]; [para 52]; [para 53]; [Fig. 4].
Searcy et al. (US 2016/0033631 A1) discloses radar data compression system and method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648